Citation Nr: 1330671	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for psoriasis.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2011, the Veteran was afforded a hearing before a decision review officer (DRO) at the RO and in February 2012 he testified at a hearing before the undersigned Veterans Law Judge (VLJ).   

In April 2012, January 2013, and April 2013, the Board remanded the above issues.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's psoriasis does not cover at least 20 percent of his entire body, at least 20 percent of exposed areas affected, or require systemic therapy for a total duration of at least six weeks during any 12-month period.

2.  At all times during the pendency of the appeal, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than II in the right ear and II in the left ear.



CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal, the Veteran does not meet the criteria for a rating in excess of 10 percent for psoriasis.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.27 (2013).

2.  At all times during the pendency of the appeal, the Veteran does not meet the criteria for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that in letters dated in June 2005 and April 2012 the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with additional notice in the above letters followed by a readjudication of the claims in the June 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by his accredited representative and his representative and the VLJ asked questions to draw out the current severity of the appellant's psoriasis and bilateral hearing loss.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Galveston and Houston VA Medical Centers, including all of the VISTA records at the Galveston VA Medical Center cited to by the VA treatment records from the Houston VA Medical Center and all post October 2011 treatment records from both locations, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The post-remand June 2013 supplemental statement of the case also substantially complied with the Board's remand directions because it included a summary of the records obtained from the Galveston and Houston VA Medical Centers.  Id.

The Veteran was also provided VA examinations in August 2005, September 2005, May 2011, and June 2011 as well as post-remand in May 2012, February 2013, and March 2013.  In August 2012, addendums were obtained to the May 2012 VA examinations.  Moreover, the Board finds that the examinations are adequate for rating purposes and as to the post-remand examinations they substantially comply with the Board's remand directions because after comprehensive examinations of the claimant as well as after taking a detailed history from the claimant and/or after a review of the record on appeal the examiners provided opinions as to the severity of his psoriasis and bilateral hearing loss that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, D'Aries; Dyment.  The May 2012 and March 2013 examiners also opined on the functional impact the Veteran's hearing was having on his daily activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran asserts that his psoriasis and bilateral hearing loss meet the criteria for higher evaluations.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Psoriasis

The December 2005 rating decision confirmed and continued a 10 percent rating for the Veteran's psoriasis under 38 C.F.R. § 4.118, Diagnostic Code 7816.  

In this regard, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  

Therefore, since the Veteran's claim has been pending since May 2005, and because the October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, only the post-August 30, 2002, and pre-October 2008 version of the schedular criteria (i.e., 38 C.F.R. § 4.118 (2008) are applicable to the claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2008), psoriasis warrants a 10 percent rating where it covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 rating is assigned when the disorder covers more than 40 percent of his entire body or more than 40 percent of exposed areas affected, or requires near constant systemic therapy during the past 12-month period. 

With the above criteria in mind, the Board notes that at the September 2005 VA examination the Veteran complained of constant shedding and crusting in areas exposed to the sun including the face, hands, and legs.  He also reported having the same problem in his groin area.  Pictures of the Veteran's hands, elbows, face, and legs were also taken at the examination and associated with the claims file.  On examination, there were signs of skin disease located at the elbows, knees, hands, and face with exfoliation crusting hypothyroidism-pigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hyper-pigmentation, or limitation of motion.  The skin lesion covered 5 percent of the exposed area and 2 percent of the whole body.

At the subsequent May 2011 VA examination, the Veteran complained of periodic itching.  As to treatment, while the Veteran reported that for 7 out of the last 12 months he treated his psoriasis with a topical corticosteroid, the examiner specifically opined that his "prescription refill history clearly indicates the [V]eteran rarely uses this medication . . . The [V]eteran has not ordered the medication for his psoriasis in over 4 years.  This medication is prescribed in a- rather small amount/volume and one refill could not last 4 years with regular use."  The examiner thereafter opined that in the past 12 months that the Veteran was treated only from one to six weeks with the topical corticosteroid.  On examination, the Veteran had areas of hyperkeratosis on the dorsum of the joints of the fingers and on the extensor surface of the elbows.  He also had very mild scaling below the bilateral patella on the bump caused by the Veteran's Osgood-Schlatter Disease that was so mild as to be difficult to characterize as psoriasis.  It was thereafter opined that the Veteran's psoriasis covered less than 5 percent of his entire body and less than 5 percent of exposed area affected.

The Veteran was next examined by VA in May 2012.  At this examination, the Veteran had well-demarcated erythematous scaly plaques on his elbows and knees as well as the dorsal of the hands covering less than 10 percent of the body surface area.  

In the August 2012 addendum, the examiner also reported that he reviewed the Veteran's claims file.  He thereafter opined that the Veteran's psoriasis covered less than 10 percent of the body surface area and less than 5 percent of the exposed area.  The examiner also opined that no oral steroids or topical steroids are being used at this time.

Lastly, at the February 2013 VA examination it was noted that the Houston VA Medical Center Pharmacy records showed that the Veteran's last prescription for psoriasis was in 2007 (CLOBETASOL PROPIONATE 0.05% OINT).  The examiner thereafter opined that the Veteran had not been treated with oral or topical medications in the past 12 months for his skin condition.  After an examination, it was opined that the Veteran's psoriasis covered less than 5 percent of the total body area and more than 5 percent but less than 20 percent of the exposed area when taking into account his upper arms, lower legs, feet, and hands.  In this regard, it was thereafter explained that he had psoriasis on all fingers, on the top of both hands involving the metacarpal phalangeal joints, the proximal phalangeal joints of left hand, the extensor surface of both elbows, and smaller involvement below the knee cap on both knees.  The exposed area of involvement is 10 percent of the upper arms and hands and about 5 percent of the lower legs and feet with a total body surface area involved of about 2 percent. 

The Board also notes that VA treatment records also document the Veteran's periodic complaints and treatment for psoriasis.  However, nothing in the treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In summary, the record is uniform in reporting that the Veteran's psoriasis covered, at its worst, less than 10 percent of his entire body and less than 20 percent of exposed areas affected.  Similarly, the record is uniform in reporting that the Veteran's psoriasis, at its worst, was only treated from 1 to 6 weeks a year with a topical steroid - not a systemic.   

Accordingly, because the most probative evidence of record does not show that the Veteran's psoriasis covers at least 20 percent of his entire body because at its worst it only covers less than 10 percent; at least 20 percent of exposed areas affected because at its worst it only covers less than 20 percent; and because it does not require systemic therapy for a total duration of at least six weeks during any 12-month period because at its worst it only requires one to six weeks of topical steroids, the Board finds that the criteria for a rating in excess of 10 percent for his psoriasis under Diagnostic Code 7816 have not been met and the claim is denied.  38 C.F.R. § 4.118.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.



b.  Bilateral Hearing Loss

The December 2005 rating decision confirmed and continued a non compensable rating for the Veteran's bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim in May 2005, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

With the above criteria in mind, the Board notes that at the August 2005 VA examination the Veteran had puretone thresholds 25, 30, 80, and 90 decibels in the right ear and puretone thresholds of 35, 40, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 56.25 decibels in the right ear and 52.5 decibels in the left ear.  Speech recognition ability was 100 percent in the right ear and 100 percent in the left ear.

At the subsequent June 2011 VA examination, the Veteran had puretone thresholds 30, 30, 85, and 95 decibels in the right ear and puretone thresholds of 25, 45, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 60 decibels in the right ear and 49 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.

The Veteran was next examined by VA in May 2012.  At this examination, the Veteran had puretone thresholds 30, 30, 85, and 90 decibels in the right ear and puretone thresholds of 25, 50, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 59 decibels in the right ear and 52 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.  It was also opined that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life including his ability to work. 

Lastly, at the March 2013 VA examination the Veteran had puretone thresholds 25, 30, 85, and 90 decibels in the right ear and puretone thresholds of 25, 40, 65, and 75 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 58 decibels in the right ear and 51 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  It was also opined that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life including his ability to work. 

The Board also notes that VA treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, nothing in this treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin, supra.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of II and the left ear hearing loss, at its worst, is assigned a numeric designation of II.  These test scores do not show that the Veteran met the criteria for a compensable rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

As to 38 C.F.R. § 4.86(a), at none of the above examinations did the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

As to 38 C.F.R. § 4.86(b), at none of the above examinations did the Veteran have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 65 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

Conclusions

Based on the Veteran's and his representative's claims that the appellant's psoriasis  and hearing loss are worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected psoriasis and bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of his disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for increased ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his psoriasis or bilateral hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

A rating in excess of 10 percent for psoriasis is denied at all times during the pendency of the appeal.

A compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


